 


109 HR 2410 IH: Depleted Uranium Munitions Study Act
U.S. House of Representatives
2005-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2410 
IN THE HOUSE OF REPRESENTATIVES 
 
May 17, 2005 
Mr. McDermott (for himself, Mr. Stark, Mr. Brown of Ohio, Mr. DeFazio, Mr. Rangel, Mr. Hinchey, Mr. Grijalva, Ms. Schakowsky, Mr. Wexler, Mr. Farr, Ms. Baldwin, Mr. Andrews, Mr. Filner, Mr. Inslee, Mr. Serrano, Ms. Woolsey, Mr. Blumenauer, Mr. Stupak, Mr. Honda, Mr. Udall of New Mexico, Mr. Frank of Massachusetts, and Mr. Markey) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To require certain studies regarding the health effects of exposure to depleted uranium munitions, to require the cleanup and mitigation of depleted uranium contamination at sites of depleted uranium munition use and production in the United States, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Depleted Uranium Munitions Study Act. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. Findings 
Sec. 3. Purposes 
Sec. 4. Study of health effects of exposure to depleted uranium 
Sec. 5. EPA studies of environmental contamination by depleted uranium 
Sec. 6. Environmental mitigation and cleanup requirements for depleted uranium 
2.FindingsCongress finds the following: 
(1)The highest regard should be given to the health and safety of the members of the United States Armed Forces. 
(2)Depleted uranium, a toxic, carcinogenic, and radioactive material with a half-life of 4,500,000,000 years, is used as an ingredient in various munitions used by the United States Armed Forces. 
(3)Depleted uranium munitions have been used by the United States Armed Forces during Operation Iraqi Freedom, during the Persian Gulf War in 1991, and during the conflicts in the former Federal Republic of Yugoslavia (Bosnia, Kosovo, Serbia, and Montenegro), with approximately 150 metric tons of depleted uranium being used during Operation Iraqi Freedom, approximately 300 metric tons of depleted uranium being used during the Persian Gulf War, and approximately 12 metric tons being used in Bosnia, Kosovo, Serbia, and Montenegro. 
(4)Among the characteristics of depleted uranium munitions are that— 
(A)they are pyrophoric, resulting in the munition burning upon impact with a target; and 
(B)the impact of a depleted uranium munition on a target creates aerosol particles, which can be inhaled. 
(5)The United States has provided or sold depleted uranium and depleted uranium munitions to allied nations, and the armed forces of the United Kingdom used depleted uranium munitions during the Persian Gulf War in 1991. 
(6)Depleted uranium munitions have been used at numerous United States military installations, proving grounds, and testing facilities. 
(7)No definitive cause has been established for the various illnesses (commonly referred to as Gulf War Syndrome) that affect approximately 130,000 members and former members of the United States Armed Forces who served in Southwest Asia during the Persian Gulf War in 1991. 
(8)The former Iraqi Government claimed that depleted uranium from depleted uranium munitions was adversely affecting the health of Iraqis, although such claims have not been independently verified. 
(9)The United States Navy and the British Royal Navy are phasing out use of depleted uranium munitions, and the Canadian Navy has ceased using depleted uranium munitions. 
(10)It has been reported that depleted uranium munitions use has proliferated to more than 20 nations. 
(11)The 1949 Geneva Convention specifically outlines the precautions warring nations must take to avoid harming civilian populations, and it would be a violation of the 1977 Protocol to that Convention to cause superfluous injury or unnecessary suffering to civilians, as depleted uranium munitions may cause. 
3.PurposesThe purposes of this Act are— 
(1)to provide for studies of— 
(A)the health effects resulting from exposure to depleted uranium munitions by inhalation, ingestion, or injection; and 
(B)environmental contamination caused by depleted uranium at sites where depleted uranium was used in conflict, development, testing, or training and at sites where depleted uranium and depleted uranium munitions were produced; and 
(2)to require the cleanup and mitigation of depleted uranium contamination at sites of depleted uranium munition use and production in the United States. 
4.Study of health effects of exposure to depleted uranium 
(a)StudyThe Director of the Agency for Toxic Substances and Disease Registry and the Director of the Center for Disease Control and Prevention shall jointly conduct a comprehensive study of the health effects of exposure to depleted uranium munitions on uranium-exposed veterans and on children of uranium-exposed veterans who were born after the exposure of the uranium-exposed veterans to depleted uranium. 
(b)Uranium-exposed veteransIn this section, the term uranium-exposed veteran means a member or former member of the United States Armed Forces who handled, came in contact with, or had the likelihood of contact with depleted uranium munitions while on active duty, including members and former members who— 
(1)were exposed to smoke from fires resulting from the burning of vehicles containing depleted uranium munitions or fires at depots at which depleted uranium munitions were stored; 
(2)worked within environments containing depleted uranium dust or residues from depleted uranium munitions; 
(3)were within a structure or vehicle while it was struck by a depleted uranium munition; 
(4)climbed on or entered equipment or structures struck by a depleted uranium munition; or 
(5)were medical personnel who provided initial treatment to members of the Armed Forces described in paragraph (1), (2), (3), or (4). 
(c)Public health assessmentThe Directors also shall jointly conduct a public health assessment of persons who are thought to have an epidemiological link— 
(1)to any United States military installation or facility at which depleted uranium munitions have been, or currently are, used; and 
(2)any production facility in the United States at which depleted uranium or depleted uranium munitions are currently, or have been, produced. 
(d)ReportNot later than two years after the date of the enactment of this Act, the Directors shall submit to Congress a report on the results of the study under subsection (a) and the assessment under subsection (c). The Directors shall include in the report a list of diseases or conditions that are found to exist within the populations specified in subsection (a) and their rate of occurrence compared to the general population. 
5.EPA studies of environmental contamination by depleted uranium 
(a)List of depleted uranium sites in United StatesNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall provide to the Administrator of the Environmental Protection Agency a list of all sites in the United States where depleted uranium munitions have been used or produced and a site-specific map of each site. 
(b)EPA studiesAfter receipt of the list and maps under subsection (a), the Administrator shall conduct a comprehensive environmental study of each site specified on the list evaluating the possible contamination of the soil, air, water, and vegetation by depleted uranium at that site. 
(c)ReportNot later than two years after the date of the enactment of this Act, the Administrator shall submit to the Secretary of Defense and the Committee on Armed Services and the Committee on Government Reform of the House of Representatives and the Committee on Armed Services and the Committee on Governmental Affairs of the Senate a report— 
(1)describing the extent of contamination by depleted uranium at each site studied by the Administrator pursuant to subsection (b); 
(2)providing site-specific recommendations for the mitigation and cleanup of each such site; and 
(3)providing general recommendations regarding the cleanup of sites where depleted uranium has been used on foreign lands. 
6.Environmental mitigation and cleanup requirements for depleted uranium 
(a)Department of Defense cleanup planNot later than one year after receiving the report required by section 5(c), the Secretary of Defense shall develop a plan for the mitigation and cleanup of depleted uranium at those sites covered by the report. The plan shall include a prioritized schedule for the mitigation and cleanup of such sites. The Secretary shall submit a copy of the plan to the Committee on Armed Services and the Committee on Government Reform of the House of Representatives and the Committee on Armed Services and the Committee on Governmental Affairs of the Senate. 
(b)CleanupAfter filing the plan under subsection (a), the Secretary of Defense shall commence, directly or by contract, the mitigation and cleanup of depleted uranium at each site covered by the report required by section 5(c). The mitigation and cleanup shall be conducted in the manner and scope specified in the report. 
(c)Applicability of NEPAThe cleanup and mitigation required by subsection (b) shall be carried out in a manner consistent with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), notwithstanding any exemption to any of the provisions of that Act for the Department of Defense or any element thereof. 
(d)Progress reportsThe Secretary of Defense shall submit annual progress reports to the the Administrator of the Environmental Protection Agency and the congressional committees specified in subsection (a) until the mitigation and cleanup of depleted uranium at those sites covered by the report required by section 5(c) are complete. 
 
